Name: 85/37/ECSC, EEC, Euratom: Commission Decision of 13 December 1984 concerning the Kingdom of the Netherlands pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: taxation;  Europe;  EU finance
 Date Published: 1985-01-19

 Avis juridique important|31985D003785/37/ECSC, EEC, Euratom: Commission Decision of 13 December 1984 concerning the Kingdom of the Netherlands pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the Dutch text is authentic) Official Journal L 016 , 19/01/1985 P. 0040 - 0040*****COMMISSION DECISION of 13 December 1984 concerning the Kingdom of the Netherlands pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77 concerning own resources accruing from value added tax (Only the Dutch text is authentic) (85/37/ECSC, EEC, Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Treaty establishing the European Economic Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Decision 70/243/ECSC, EEC, Euratom of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (1), Having regard to Council Regulation (EEC, Euratom, ECSC) No 2892/77 of 19 December 1977 implementing in respect of own resources accruing from value added tax the Decision of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources (2), as last amended by Regulation (EEC, Euratom, ECSC) No 3625/83 (3), and in particular the second subparagraph of Article 9 (1) and Article 13 (2) thereof, Whereas the Commission, pursuant to Article 13 (2) of Regulation (EEC, Euratom, ECSC) No 2892/77, adopted for 1979, Decision 80/822/EEC, Euratom, ECSC (4), for 1980, Decision, 81/440/Euratom, ECSC, EEC (5), for 1981, Decision 82/761/ECSC, EEC, Euratom (6), for 1982, Decision 83/194/EEC, Euratom, ECSC (7) and, for 1983, Decision 84/279/Euratom, ECSC, EEC (8); Whereas the transitional arrangements applying to immovable property transactions expired on 1 January 1984; whereas, in these circumstances, there is no longer any need to grant an authorization in respect of such transactions; Whereas the Advisory Committee on Own Resources has approved the report recording the opinions of its members on this Decision, HAS ADOPTED THIS DECISION: Article 1 The reference to Annex E to the Sixth Directive in Article 1 of Decision 83/194/EEC, Euratom, ECSC and point 1 of Article 1 of the Decision are hereby repealed with effect from 1 January 1984. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 13 December 1984. For the Commission Christopher TUGENDHAT Vice-President (1) OJ No L 94, 28. 4. 1970, p. 19. (2) OJ No L 336, 27. 12. 1977, p. 8. (3) OJ No L 360, 23. 12. 1983, p. 1. (4) OJ No L 239, 12. 9. 1980, p. 23. (5) OJ No L 168, 25. 6. 1981, p. 24. (6) OJ No L 320, 17. 11. 1982, p. 22. (7) OJ No L 108, 26. 4. 1983, p. 14. (8) OJ No L 135, 25. 5. 1984, p. 24.